Citation Nr: 0904974	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  07-35 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic 
cardiovascular disability, claimed as a heart murmur.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to 
November 1998.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida 
Regional Office (RO).

In December 2008, the Veteran presented testimony before the 
undersigned Acting Veterans Law Judge at a Travel Board 
hearing at the RO.  A transcript of that hearing is of record 
and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for a chronic 
cardiovascular disability.  

In October 1993, the Veteran underwent a consultation as a 
result of a Grade II/VI systolic murmur LSB 2I; an increase 
with exercise was found on "MEPS" examination.  According 
to a February 1994 service treatment note, an impression of 
"no cardiac murmur" was noted.  A December 1997 treatment 
note shows complaints of dizziness and mild nausea.  
Assessment was probable acute ventricular murmur. 

Post-service, in December 2005, the Veteran had a follow-up 
visit with her private physician.  She complained of 
occasional chest pain and palpitations.  Assessment was 
stable mitral valve prolapse.  VA treatment records show a 
history of palpitations and mitral valve prolapse, however no 
heart murmur was diagnosed.  

In July 2006, the Veteran underwent a VA examination in 
conjunction with this claim.  The examiner indicated that the 
Veteran had a "normal heart," noting that an echocardiogram 
and exercise stress tests were normal.  The examiner stated 
that there is no evidence of mitral valve prolapse or 
murmurs, noting that whatever heart problems the Veteran had 
during service, had resolved.

Nowithstanding the July 2006 VA findings and opinion, 
subsequent VA treatment notes show complaints and diagnoses 
of heart palpitations.  As such, the Board finds that another 
VA examination is necessary to clarify what, if any, 
cardiovascular disability the Veteran currently has and its 
etiology.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
cardiovascular examination in order to 
determine the nature and etiology of any 
current cardiovascular disability.  Prior 
to the examination, the examiner is 
requested to review the claims folder.

The examiner should clarify whether the 
Veteran currently has a cardiovascular 
disability, to include a heart murmur or 
mitral valve prolapse.

If so, the examiner should provide an 
opinion as to whether there is a 50 
percent probability or greater that any 
current cardiovascular disability was 
caused or aggravated by service.  The 
examiner should reconcile any opinion 
with the service treatment records dated 
in October 1993, February 1994, and 
December 1997 ; as well as the July 2006 
VA opinion, and subsequent VA treatment 
records showing diagnoses of heart 
palpitations, and mitral valve prolapse 
shown on the active problem list.  A 
complete rationale for any proffered 
opinion should be provided.

2.  Thereafter, the RO should re-
adjudicate the Veteran's service 
connection claim for a chronic 
cardiovascular disability.  If any 
benefit sought on appeal remains denied, 
the Veteran and her representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

